Case 1:19-cr-00900-AT Document 34 Filed 0¢ MTA. &9Q¢1 of 1

Federal Defenders 59 Dy || DOCUMENT

OF NEW YORK, INC. ELECTRONICALLY FILED
DOC #:

DATE FILED: 6/11/2021

 

 

David E. Patton

vennmyer Lt. aun
Executive Director Attomey-in-Charge
and Attorney-in-Chief

June 10, 2021
BY FAX
The Honorable Judge Analisa Torres

United States Courthouse
500 Pearl St.
New York, NY 10007

RE: United States v. Lazaro Morales Delgado
19 CR 900 (AT)

 

Dear Judge Torres:

I write to respectfully request that Your Honor order the United States Pretrial Services Office
in the Southern District of New York to release Mr. Morales’s Mexican passport and any other
identification documents in in their possession. Mr. Morales was sentenced by this Court earlier today
(June 10, 2021) and his criminal case is now complete.

Pretrial Services has informed me that Mr. Morales’s passport can only be released pursuant
to a Court order. Return of Mr. Morales’s passport would help facilitate his return to Mexico.
Respectfully submitted,
/s/
Zawadi Baharanyi

Assistant Federal Defender
(212) 417-8735

GRANTED.
SO ORDERED.

Dated: June 11, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
